DETAILED ACTION
	
Introduction
Claims 1-10 and 12-25 are pending. Claims 1, 23, and 24 are amended. Claim 11 is cancelled. Claim 25 is new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 6/21/2022.

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 23, and 24 under 35 U.S.C. 103
Applicant has amended claims 1, 23, and 24 to include features similar to those previously recited in claim 11, and now argues that the combination of Felciano, Funk, and Jones does not teach the system of claim 11, as amended. However, Examiner does not rely on Felciano, Funk, or Jones to reject claims 1, 23, or 24. Therefore, Applicant’s argument is moot.   

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-21, and 23-25 are rejected under 35 U.S.C. 103 because they are unpatentable over Nelakonda (US 2019/0012700) in view of Navar (US 2009/0204481).
Regarding claims 1, 23, and 24, Nelakonda teaches a computer-implemented method for correlating separate events, the method being executed by one or more processors and comprising: receiving, from a user device, a first set of event data for a first event, the first event comprising a request for a web page associated with the file, the first set of event data comprising an internet protocol (IP) address associated with the user device (The system receives source event data (i.e., first event data) from a browser on a client device. See par. 43; fig. 2, step 220. The source event data comprises a request to access a web page and includes the IP address of the client device. See par. 43, 44), wherein the first event is initiated from the user device via a shared link provided by a publisher of the file, the shared link being embedded in an advertisement provided to the user device by the publisher (The source event is initiated from the client device when a user clicks an advertisement containing an embedded link to the web page that is provided to the client device by the publisher of the web page. See par. 43; see also par. 5); receiving, from the user device, a second set of event data for a second event, the second event comprising a request to perform an action from the web page, the second set of event data comprising the IP address associated with the user device (The system receives conversion event data (i.e., second event data) from the browser on the client device, the conversion event comprising a request to perform an action from the web page. See par. 43; fig. 2, step 250. The conversion event data includes the IP address of the client device. See par. 43, 44); processing the first set of event data and the second set of event data to determine a correlation between the first event and the second event based on the IP address associated with the user device (The system attempts to correlate the source event with the conversion event based on the IP address of the client device associated with each event. See par. 43; fig. 2, step 260); and providing the correlation between the first event and the second event to the publisher of the file (The system notifies parties interested in the correlation between the source event and the conversion event. See par. 46-47). 
However, Nelakonda does not teach that the web page is a web feed or that the action is a request to download an audio file. Nonetheless, Navar teaches a content feed discovery and analytics system whereby a user device submits a first request for a content feed and a second request for a podcast file linked by the content feed. See par. 74. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda so that the request for the web page comprises a request for a content feed, and so that the request to perform an action from the web page comprises a request to access a podcast file linked by the content feed, because doing so allows the system to be used to determine whether a request for an advertised content feed is correlated with a request to access a podcast linked by the content feed. 
Regarding claim 15, Nelakonda and Navar teach wherein the second event is initiated from the user device via a prefix code embedded in the web feed (Navar teaches that a request for a podcast file is initiated via a prefix code embedded in the content feed. See par. 74. Thus, Navar suggests modifying the system of Nelakonda and Navar so that the conversion event is initiated via a prefix code embedded in the content feed because doing so is useful for collecting conversion event data by an analytics system).
Regarding claim 16, Nelakonda and Navar teaches wherein the web feed comprises a location of the audio file (Navar teaches that podcast files are linked by the content feed. See par. 74. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nelakonda and Navar so include this functionality because doing so is advantageous for the reasons provided above with respect to claim 1).
Regarding claim 17, Nelakonda and Navar teach wherein the web feed comprises a Rich Site Summary (RSS) feed (Navar teaches that the content feed may be an RSS feed. See par. 9. It would have been obvious to modify the system of Nelakonda and Navar so that the content feed is an RSS content feed because doing so is beneficial for the reasons provided above with respect to claim 1).
Regarding claim 18, Nelakonda and Navar teach wherein the RSS feed is maintained by the publisher (Navar teaches that a publisher maintains the RSS feed. See par. 7. It would have been obvious to modify the system of Nelakonda and Navar so that the publisher manages the RSS content feed because doing so allows the publisher to maintain control over the RSS content feed).
Regarding claim 19, Nelakonda and Navar teach wherein the audio file comprises a Moving Picture Experts Group (MPEG) Audio Layer-3 (MP3) file (Navar teaches that the podcast files are MP3 or MP4 files. See par. 11. It would have been obvious to modify the system of Nelakonda and Navar so that the podcast file is an MP3 or MP4 file because doing so allows the system to take advantage of the well-known benefits of using the MP3/MP4 encoding standard). 
Regarding claim 20, Nelakonda and Navar teach wherein the audio file comprises an episode of a podcast (Navar teaches that the podcast file may be an episode of a podcast. See  par. 7. It would have been obvious to modify the system of Nelakonda and Navar so that the podcast file is an episode of a podcast because doing so allows the system to be used to track conversions for podcast episodes).
Regarding claim 21, Nelakonda teaches wherein the second set of event data is instead received from a second user device associated with the IP address (The system may be used to track a source event initiated by a first device and a conversion event initiated by a second device that shares the IP address of the first device. See par. 34, 45). 
Regarding claim 25, Nelakonda and Navar teach wherein the first event and the second event are related to downloading of the audio file (As indicated in the discussion of claim 1, Navar suggests modifying the system of Nelakonda so that the request for the web page comprises a request for a content feed, and so that the request to perform an action from the web page comprises a request to access a podcast file linked by the content feed, because doing so allows the system to be used to determine whether a request for an advertised content feed is correlated with a request to access a podcast linked by the content feed).
Claims 2-3, 5, and 8 are rejected under 35 U.S.C. 103 because they are unpatentable over Nelakonda and Navar, as applied to claim 1 above, in further view of Feliciano (US 6,052,730).
Regarding claims 2-3, Nelakonda and Navar do not teach wherein the first set of event data comprises a first identifier for a first application that initiated the first event on the user device, wherein the second set of event data comprises a second identifier for a second application that initiated the second event on the user device, and wherein the correlation between the first event and the second event is determined based on the first identifier and the second identifier. However, Felciano teaches a request correlating system whereby the system collects logging request information associated with each request, including a “user_agent” identifier (i.e., client web browser identifier), and uses the logging request information to correlate two requests from the same client. See col. 4, ln. 66-67.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda and Navar so that the source and conversion events both include an identifier of a browser that initiated the corresponding event, because doing so provides the system with further information that can be used to determine whether the events correspond to the same user. 
Regarding claim 5, Nelakonda, Navar, and Felciano teach after receiving the first set of event data, redirecting the request for the web feed to the publisher (Felciano teaches that the system functions as a proxy which redirects each request to the server that hosts the requested content, which suggests modifying the system of Nelakonda and Navar so that system functions as a proxy so as to redirect the request for the feed to the server that hosts the feed, because doing so allows the system to collect source event data by operating as an intermediary between the client and the server hosting the feed. See col. 4, ln. 3-5; fig. 1).
Regarding claim 8, Nelakonda, Navar, and Felciano teach after receiving the second set of event data, redirecting the request for the audio file to the publisher (Felciano teaches that the system functions as a proxy which redirects each request to the server that hosts the requested content, which suggests modifying the system of Nelakonda and Navar so that system functions as a proxy so as to redirect the request for the podcast file to the server that hosts the podcast file, because doing so allows the system to collect conversion event data by operating as an intermediary between the client and the server hosting the podcast file. See col. 4, ln. 3-5; fig. 1).
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Nelakonda and Navar, as applied to claim 1 above, in further view of Ma (US 2013/0282890).
Regarding claim 4, Nelakonda and Navar do not teach wherein the correlation between the first event and the second event is determined based on a respective time that the first event and the second event were received or initialed on the user device. However, Ma teaches a content delivery system whereby two requests may be correlated based on temporal proximity of the requests. See par. 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda and Navar so that the correlation is determined based on the temporal proximity of the source and conversion events because doing so is useful for determining that the source and conversion events are correlated. 
Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 because they are unpatentable over Nelakonda and Navar, as applied to claim 1 above, in further view of Brown (US 2014/0351041).
Regarding claim 6, Nelakonda and Navar do not teach after receiving the first set of event data, providing a location of the web feed to the user device. Nonetheless, Brown teaches a system for event tracking whereby the system redirects a browser of a client device to an address of a server after receiving event data corresponding to an attempt to access the server using a tracking link. See par. 74-75, 78; fig. 6A, steps 325-340.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda and Navar so that the browser of the client device is redirected to the server that hosts the feed after the system receives the source event data, because doing so allows the system to collect the source event data by operating as an intermediary between the client and the server hosting the content feed.
Regarding claim 7, Nelakonda, Navar, and Brown teach wherein the location of the web feed is provided to a podcast application executed by the user device (As indicated in the discussion of claim 6 above, Brown suggests modifying the system of Nelakonda and Navar so that the address of the server hosting the feed is provided to the browser via a redirect. See par. 74-75, 78; fig. 6A, steps 325-340. Navar teaches that the browser of the client device may function as a player for the podcast file. See par. 43).
Regarding claim 9, Nelakonda, Navar, and Brown teach after receiving the second set of event data, providing a location of the audio file to the user device (Brown teaches redirecting a browser of a client device to an address of a server after receiving event data corresponding to an attempt to access the server using a tracking link. See par. 74-75, 78; fig. 6A, steps 325-340. Thus, Brown suggests modifying the system of Nelakonda and Navar so that the address of the server hosting the podcast file is provided to the browser after the system receives the conversion event data, because doing so allows the system to collect the conversion event data by operating as an intermediary between the client and the server hosting the podcast file.
Regarding claim 10, Nelakonda, Navar, and Brown teach wherein the location of the audio file is provided to a podcast application executed by the user device (As indicated in the discussion of claim 9 above, Brown suggests modifying the system of Nelakonda and Navar so that the address of the server hosting the podcast file is provided to the browser via a redirect. See par. 74-75, 78; fig. 6A, steps 325-340. Navar teaches that the browser of the client device may function as a player for the podcast file. See par. 43).
Claims 12-14 are rejected under 35 U.S.C. 103 because they are unpatentable over Nelakonda and Navar, as applied to claim 1 above, in further view of Funk (US 8,732,301).
Regarding claims 12 and 13, Nelakonda and Navar do not teach wherein the correlation between the first event and the second event is provided to the publisher within a summary of events via a user interface, for a given timeframe, initiated via the shared link correlated to events for downloads of the audio file or related audio files. However, Funk teaches a system for determining and displaying correlations between views of different pages (first event) and views of a video file from the different pages (second event), whereby the correlations are displayed within a summary of events in a user interface for a particular time frame. See col. 24, ln. 50-59; fig. 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda and Navar so that the correlation between the source event and the conversion event is displayed in a summary of events via a user interface for a particular time frame, because doing so allows an interested party to ascertain the rate at which source events result in conversion events. 
Regarding claim 14, Nelakonda, Navar, and Funk teach wherein the summary of events comprises at least one million correlated events (Funk shows that the several million correlated events. See fig. 10. Moreover, Funk discloses no limit to the number of events that may be correlated for the video file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda and Navar to include these features of Funk for the reasons provided above with respect to claims 12 and 13).
Claim 22 is rejected under 35 U.S.C. 103 because it is unpatentable over Nelakonda and Navar, as applied to claim 1 above, in further view of Stark (US 2020/0322217). 
Regarding claim 22, Nelakonda and Navar teach determining, as a download indicator, whether an entirety of the audio file has been downloaded by the user device; and providing the download indicator to the publisher of the audio file (Navar teaches monitoring a podcast episode download and providing a publisher of the podcast with an indication of whether the download was successful or failed. See par. 56. It would have been obvious to modify the system of Nelakonda and Navar to include this functionality of Navar because doing so is useful in helping the publisher understand the user’s level of interest in the podcast file). 
However, Nelakonda and Navar do not teach receiving, from the user device, subsequent sets of event data for the second event, wherein the second event comprises a request for a portion of the audio file, and wherein the second set of event data and each of the subsequent sets of event data comprise the portion of the audio file requested, and determining the download indicator based on the received second set of event data and the subsequent sets of event data. However, Stark teaches a content delivery system whereby the system determines whether an entire file is downloaded by tracking requests for each segment of the file. See par. 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nelakonda and Navar so that the download indicator is determined by tracking requests for each segment of the podcast file, because doing so allows the download indicator to indicate the portion of the podcast that was downloaded. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459